


117 S2509 IS: New Partnerships Initiative Authorization Act
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2509
IN THE SENATE OF THE UNITED STATES

July 28, 2021
Mr. Kaine (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To authorize the New Partnerships Initiative to expand and diversify the partner base of the United States Agency for International Development and to provide more entry points for organizations to work with USAID.


1.Short titleThis Act may be cited as the New Partnerships Initiative Authorization Act. 2.DefinitionsIn this Act:
(1)Local partner
(A)In generalThe term local partner refers to a local entity or a locally established partner of a United States-based nonprofit organization.  (B)Local entityThe term local entity means a corporation, nonprofit organization, or other body of persons that—
(i)is legally organized under the laws of a country receiving assistance from USAID; (ii)has its principal place of business or operations in such country;
(iii)is majority-controlled by individuals who are citizens or lawful permanent residents of such country; and (iv)is managed by a governing body, the majority of whom are citizens or lawful permanent residents of such country. 
(C)Locally established partner The term locally established partner means a United States or international nonprofit organization that— (i)works through locally led operations and programmatic models that have maintained continuous operations in a country receiving assistance from USAID for at least 5 years; and 
(ii)has materially demonstrated a locally led long-term presence in such country by— (I)registering with the appropriate local authorities; 
(II)maintaining a dedicated local office;  (III)maintaining personnel in such office that consists of at least 50 percent local staff;
(IV)maintaining a local bank account; and (V)maintaining a portfolio of locally implemented programs.
(D)Majority-controlledThe terms majority-controlled, managed by, and locally led include beneficiary interests and the power (either directly or indirectly and whether exercised or exercisable) to control, by any means, the election, appointment, or tenure of the organization’s managers or a majority of the organization’s governing body.  (2)New partnerThe term new partner means a nonprofit organization that has not received funding from USAID as a prime partner during the most recently completed 5-year period.
(3)NonprofitThe term nonprofit means any organization that is exempt from the payment of Federal income taxes, including research institutes, faith-based charities, and private nongovernmental groups.  (4)Underutilized partnerThe term underutilized partner means an organization that—
(A)is a nonprofit entity, such as a research institute, a faith-based charity, a nongovernmental group, or a government entity; and (B)has received less than $25,000,000 in direct or indirect awards from USAID during the most recently completed 5-year period. 
(5)USAIDThe term USAID means the United States Agency for International Development. 3.PurposeThe purpose of this Act is to authorize and encourage USAID to use the New Partnerships Initiative to diversify its partner base by reducing barriers to entry for new partners and underutilized partners.
4.New partnerships initiativeThe USAID Administrator shall implement the New Partnerships Initiative by— (1)simplifying access to USAID resources to make it easier for new, underutilized, and local partners to share their ideas and innovations by diversifying solicitation and award approaches, including—
(A)increasing the number of awards to new partners and underutilized partners in all program sectors; (B)using solicitations that lower barriers to entry, including two-step approaches such as first-round expressions of interest under assistance and phased acquisition;
(C)using co-creation and other collaborative techniques to design prime and subawards; (D)encouraging the strategic use of subawards, mentoring awards, and facilitative partnerships, grants under contract, and other instruments that develop local capacity, and promote tools and approaches to enable implementation led by local entities and local partners;
(E)diversifying award types to be fit for purpose, such as fixed amount awards and fixed amount subawards, and eliminating threshold limitations on fixed amount subawards; (F)measuring progress in achieving the principles and approaches described in this section;
(G)simplifying reporting; (H)identifying new sources of funding to sustain partnerships and scale impact;
(I)mobilizing partner resources equal to not less than 50 percent of the proposed value of the award, which may include resources from nongovernmental organizations, other donor governments, or individuals; and (J)prioritizing solicitations and awards that contribute matching or leveraged funds;
(2)promoting local leadership; and (3)strengthening local capacity so that partner countries gain new knowledge and skills to lead and sustain their own development.
5.Annual reportThe USAID Administrator shall submit an annual report to Congress that identifies the funding for grants to new, underutilized, and local partners in accordance with the principles set forth in section 4. 6.Authorization of appropriations (a)In generalThere are authorized to be appropriated for USAID, for each of the fiscal years 2022 through 2026, $250,000,000, which shall be expended through the New Partnerships Initiative for grants to new, underutilized, and local partners in accordance with the principles set forth in section 4.
(b)Implementation costsIn addition to amounts otherwise available for such purposes, not more than 15 percent of the amounts appropriated pursuant to subsection (a) in any fiscal year may be used for USAID administrative expenses related to the program management, implementation, and oversight of the New Partnerships Initiative.  